Appellees brought this action against appellants to recover on accounts for goods, wares, merchandise, etc.
Appellants filed an answer in four paragraphs, the first being a general denial, the second pleading payment, and the third and fourth by way of counterclaim and set-off on account of damages growing out of the sale of a tractor by appellees to appellants. Appellants also filed a cross-complaint, in two paragraphs, for damages growing out of said sale of said tractor.
To these affirmative pleadings a reply was filed. There was a trial by jury, and a verdict in favor of appellees in the sum of $384.40, for which amount judgment was rendered. A motion for a new trial was overruled, and appellants excepted.
The error assigned is the action of the court in overruling appellants' motion for a new trial. *Page 229 
Appellants complain of the ruling of the court in admitting appellees' book records in evidence, and cite DeCamp v.Vandagrift (1837), 4 Blackf. (Ind.) 272.
Under later decisions of the courts of this state, it is proper to admit in evidence such records where the entries constituting such accounts were made at the time of the sale. They are competent as a part of the res gestae. See State, ex rel., v.Central States Bridge Co. (1912), 49 Ind. App. 544, 97 N.E. 803; Indianapolis Outfitting Co. v. Cheyne Electric Co.
(1913), 52 Ind. App. 153, 100 N.E. 468; J.P. Smith Shoe Co. v.Curme-Feltman Shoe Co. (1918), 71 Ind. App. 401, 118 N.E. 360. There was preliminary evidence in the record to sustain the court's ruling in this regard.
Complaint is also made as to the admission of other evidence, but we have carefully examined the record and find no reversible error.
There is evidence to sustain the verdict of the court, and the judgment is affirmed.